Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered December 3, 1996, convicting him of murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court did not err in granting the People’s reverse-Batson motion (see, Batson v Kentucky, 476 US 79; People v Payne, 88 NY2d 172; People v Richie, 217 AD2d 84). Moreover, the Supreme Court properly denied the defendant’s Batson motion, as he failed to sustain his burden that the explanations proffered by the prosecutor for the peremptory challenge were pretextual (see, Purkett v Elem, 514 US 765; People v Allen, 86 NY2d 101, 104; People v Richie, supra).
The defendant’s remaining contentions are unpreserved for appellate review, and, in any event, without merit. Santucci, J. P., Sullivan, McGinity and Luciano, JJ., concur.